Title: To George Washington from Major General Steuben, 20 June 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



Dear Genl
Springfield June 20. 1780

The more I reflect on the situation of our Affairs, the more I think my presence necessary at the No. River, where many Arrangements are necessary previous to the Troops taking an Active part in the Campaign. This induces me to request your Excellency to consider the propriety of relieving me at this Post.
I cannot but confess. I am the more induced to wish this, from the disagreable situation in which I find myself. On the Militia I can reckon nothing—this morning I am inform’d that two of my advanced Post are entirely abandond without any notice given me & the Men gone home the Relief which was to have come is not arrived and I do not think I have 500 Militia here.
To these disagreable Circumstances I might further Urge the bad State of my Health which I should not mention was there no other cause for my wishing Your Excellency to appoint some other Officer to the Command I am now honord with—I have the honor to be with great respect Your Excellencys most Obedt Servt

steuben

